hBROWN, C.J.,
dissenting,
When the trial court denied defendant’s summary judgment motion, defendant applied for a supervisory writ of review to this court. On February 14, 2002, this court denied the writ application and stated, “If the physician was in good faith in making his estimation of the amount to be removed, the insurance should cover it.” On July 15, 2002, on the date trial was to begin, defendant finally paid the amount provided for in the plan. I question the majority’s use of the phrase “voluntarily paid.” However, the treating physician was clearly in good faith and defendant had neither just nor reasonable grounds not to pay within 30 days from the date of its writ denial.
I respectfully dissent.